Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,016,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-20 in the US Patent ‘948 overlaps with the claims in the current application.
Current application
US Patent 11,016,948
1. A method for servicing requests, the method comprising:
receiving, from a requesting entity, a request to perform an action on a managed object of a content management system;

obtaining the managed object from a content repository based on the request;
determining that the managed object is associated with a context aware object stored in the content repository, the context aware object comprising:
an operation comprising executable code including context instructions for the managed object and to be executed by the content management system when servicing the request, and a context condition that specifies the context in which the operation is to be
executed by the content management system;

determining whether the context condition of the context aware object is satisfied;
if the context condition of the context aware object is satisfied, servicing the request using the executable code of the context aware object; and
if the context condition of the context aware object is not satisfied, servicing the request without using the executable code of the context aware object.
1.    A method for servicing requests, the method comprising: 
receiving, from a first requesting entity, a first request to perform an action on a managed object managed by a content management system;
obtaining the managed object from a content repository based on the first request; determining that the managed object is associated with a first micro object stored in the content repository, the first micro object comprising:
an operation comprising executable code configured to be executable by the content management system when servicing the first request, and
a context condition that specifies the context in which the operation is to be executed by the content management system;

determining whether the context condition of the first micro object is satisfied; 
if the context condition of the first micro object is satisfied, servicing the first request using the executable code of the first micro object; and

if the context condition of the first micro object is not satisfied, servicing the first request without using the executable code of the first micro object.
2.   The method of claim 1, further comprising:
determining that the managed object is associated with an additional context aware object, wherein the additional context aware object is stored in the content repository, and
wherein servicing the request comprises using the context aware objects.
2.     The method of claim 1, further comprising:
determining that the managed object is associated with a second micro object, wherein the second micro object is stored in the content repository, and
wherein servicing the first request comprises using the first micro object and the second micro object.
3. The method of claim 2, wherein servicing the request comprises:
executing a first operation specified in the context aware object on the managed object to obtain a first modified object; and








executing a second operation specified in the additional context aware object on the first modified to obtain a second modified object.
3.    The method of claim 2, wherein servicing the first request comprises:
executing a first operation specified in the first micro object; and executing a second operation specified in the second micro object.

4.   The method of claim 2, wherein servicing the first request comprises:

executing a first operation specified in the first micro object on the managed object to obtain a first modified object; and

executing a second operation specified in the second micro object on the first modified to obtain a second modified object.
4. The method of claim 3 wherein the first operation comprises redacting at least a portion of content in the managed object.
5. The method of claim 4, wherein the first operation comprises redacting at least a portion of content in the managed object.
5. The method of claim 2, wherein at least one of the context aware objects defines an operation for moving the managed object from a source cloud system to a target cloud system.
4.   The method of claim 2, wherein servicing the first request comprises:
executing a first operation specified in the first micro object on the managed object to obtain a first modified object; and
executing a second operation specified in the second micro object on the first modified to obtain a second modified object.
6. The method of claim 1, wherein servicing the request comprises executing the code for the operation to perform the operation based on the context of the request satisfying the context condition.
6. The method of claim 1, wherein servicing the first request comprises executing the code for the operation to perform the operation based on the context of the first request satisfying the context condition.
7. The method of claim 6, wherein performing the operation comprises modifying at least a portion of the managed object to obtain a modified object, wherein servicing the request comprises performing the action on the modified object.
7. The method of claim 6, wherein performing the operation comprises modifying at least a portion of the managed object to obtain a modified object, wherein servicing the first request comprises performing the action on the modified object.
8. The method of claim 6, wherein performing the operation comprises:
determining that a first user that issued the request is not authorized to perform the action on the managed object; and
based on the determination preventing the action from being performed on the managed object.
8. The method of claim 6, wherein performing the operation comprises:
determining that a first user that issued the first request is not authorized to perform the action on the managed object; and
based on the determination preventing the action from being performed on the managed object.
9. The method of claim 8, wherein performing the operation further comprises notifying a second user that the first user is attempting to perform the action on the managed object.
9.  The method of claim 8, wherein performing the operation further comprises notifying a second user that the first user is attempting to perform the action on the managed object.
10. The method of claim 1, wherein the context for the request is based, at least in part, on the managed object, the action, and a user associated with the request.
10.  The method of claim 1, wherein the context for the first request is based, at least in part, on the managed object, the action, and a user associated with the first request.
11. The method of claim 1, wherein the context for the request is based, at least in part, on an object type of the managed object.
11.  The method of claim 1, wherein the context for the first request is based, at least in part, on an object type of the managed object.
12. The method of claim 1, wherein the context for the request is based, at least in part, on the action.
12. The method of claim 1, wherein the context for the first request is based, at least in part, on the action.
13. The method of claim 1, wherein the action is one selected from a group consisting of a read, write, modify, delete, send, and move.
13. The method of claim 1, wherein the action is one selected from a group consisting of a read, write, modify, delete, send, and move.
14. A non-transitory computer readable medium comprising computer readable program code executable to perform a method comprising:
receiving, from a requesting entity, a request to perform an action on a managed object of a content management system;

obtaining the managed object from a content repository based on the request;
determining that the managed object is associated with a context aware object stored in the content repository, the context aware object comprising:
an operation comprising executable code including context instructions for the managed object and to be executed by the content management system when servicing the request, and a context condition that specifies the context in which the operation is to be executed by the content management system;
determining whether the context condition of the context aware object is satisfied:

if the context condition of the context aware object is satisfied, servicing the request using the executable code of the context aware object; and
if the context condition of the context aware object is not satisfied, servicing the request without using the executable code of the context aware object.
14.  A non-transitory computer readable medium comprising computer readable program code executable to perform a method comprising:
receiving, from a first requesting entity, a first request to perform an action on a managed object managed by a content management system;
obtaining the managed object from a content repository based on the first request;
determining that the managed object is associated with a first micro object stored in the content repository, the first micro object comprising:
an operation comprising executable code configured to be executable by the content management system when servicing the first request, and a context condition that specifies the context in which the operation is to be
executed by the content management system;

determining whether the context condition of the first micro object is satisfied:

if the context condition of the first micro object is satisfied, servicing the first request using the executable code of the first micro object; and
if the context condition of the first micro object is not satisfied, servicing the first request without using the executable code of the first micro object.
15. The non-transitory computer readable medium of claim 14, the method further comprising:
determining that the managed object is associated with an additional context aware object, wherein the additional context aware object is stored in the content repository, and

wherein servicing the request comprises using the context aware objects.
15. The non-transitory computer readable medium of claim 14, the method further comprising:
determining that the managed object is associated with a second micro object, wherein the second micro object is stored in the content repository, and
wherein servicing the first request comprises using the first micro object and the second micro object.
16. The non-transitory computer readable medium of claim 15, wherein at least one of the context aware objects defines an operation for moving the managed object from a source cloud system to a target cloud system.
16. The non-transitory computer readable medium of claim 15, wherein servicing the first request comprises:
executing a first operation specified in the first micro object; and
executing a second operation specified in the second micro object.
17. The non-transitory computer readable medium of claim 14, wherein servicing the request comprises, executing the code for the operation to perform the operation based on the context of the request satisfying the context condition.
17. The non-transitory computer readable medium of claim 14, wherein servicing the first request comprises, executing the code for the operation to perform the operation based on the context of the first request satisfying the context condition.
18. The non-transitory computer readable medium of claim 14, wherein performing the operation comprises modifying at least a portion of the managed object to obtain a modified object, wherein servicing the request comprises performing the action on the modified object.
18. The non-transitory computer readable medium of claim 14, wherein performing the operation comprises modifying at least a portion of the managed object to obtain a modified object, wherein servicing the first request comprises performing the action on the modified object.
19. A system, comprising: 
a processor; 
a non-transitory computer readable medium; 
a content repository storing a managed object and a context aware object;
a content management system coupled to the content repository; and stored instructions translatable by the processor to: 
receive, from a requesting entity, a request to perform an action on the managed object; 
obtain the managed object from the content repository based on the request; 
determine that the managed object is associated with the context aware object, the context aware object comprising: 
an operation comprising executable code including context instructions for the managed object and to be executed by the content management system when servicing the request, and a context condition that specifies the context in which the operation is to be executed by the content management system; 
determine whether the context condition of the context aware object is satisfied; 
if the context condition of the context aware object is satisfied, service the request using the executable code of the context aware object; and if the context condition of the context aware object is not satisfied, service the request without using the executable code of the context aware object.
19. A system, comprising: 
a processor; 
a non-transitory computer readable medium; 
a content repository storing a managed object and a micro object; a content management system coupled to the content repository; and 
stored instructions translatable by the processor to: 
receive, from a first requesting entity, a request to perform an action on the managed object; 
obtain the managed object from the content repository based on the request; 
determine that the managed object is associated with the first micro object, the first micro object comprising: 
an operation comprising executable code configured to be executable by the content management system when servicing the first request, and a context condition that specifies the context in which the operation is to be executed by the content management system; and 
determine whether the context condition of the first micro object is satisfied; 

if the context condition of the first micro object is satisfied, service the request using the executable code of the first micro object, and 
if the context condition of the first micro object is not satisfied, service the first request without using the executable code of the first micro object.
20. The system of claim 19, wherein the content management system is further programmed to execute the executable code to perform the operation specified in the context aware object.
20. The system of claim 19, wherein the content management system is further programmed to execute the executable code to perform the operation specified in the micro object.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,089,325 Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-22 in the US Patent ‘325 overlaps with the claims in the current application.


Current Application
US Patent (10,089,325)
1. A method for servicing requests, the method comprising:
receiving, from a requesting entity, a request to perform an action on a managed object of a content management system;

obtaining the managed object from a content repository based on the request;

determining that the managed object is associated with a context aware object stored in the content repository, the context aware object comprising:
an operation comprising executable code including context instructions for the managed object and to be executed by the content management system when servicing the request, and a context condition that specifies the context in which the operation is to be
executed by the content management system;
determining whether the context condition of the context aware object is satisfied:

if the context condition of the context aware object is satisfied, servicing the request using the executable code of the context aware object; and
if the context condition of the context aware object is not satisfied, servicing the request without using the executable code of the context aware object.
1.    A method for controlling servicing of requests, the method comprising:
receiving, at a content management system, from a first requesting entity, a first request to perform an action on an object managed by the content management system;
obtaining the object associated with the first request from a content repository coupled to the content management system;
determining that the object is associated with a first micro object comprising context conditions for controlling servicing of requests, wherein the first micro object is stored in the content repository;
servicing the first request using the first micro object, the servicing the first request comprising performing a first operation specified in the first micro-object;

receiving, from a second requesting entity, a second request to perform the action on the object; and

controlling servicing of the second request using the first micro object,

wherein controlling servicing of the second request using the first micro object comprises:

obtaining a context of the second request:

obtaining a context condition specified in the first micro object:

determining that the context of the second request does not match the obtained context condition; and

based on the determination that the context of the second request does not match the obtained context condition, not performing the first operation specified in the first

micro object and performing the action on the object.
2. The method of claim 1, further comprising:
determining that the managed object is associated with an additional context aware object, wherein the additional context aware object is stored in the content repository, and
wherein servicing the request comprises using the context aware objects.
2.     The method of claim 1, further comprising: determining that the object is associated with a second micro object, wherein the second
micro object is stored in the content repository,
wherein servicing the first request comprises using the first micro object and the second micro object.
3. The method of claim 2, wherein servicing the request comprises:
executing a first operation specified in the context aware object on the managed object to obtain a first modified object; and
executing a second operation specified in the additional context aware object on the first modified to obtain a second modified object.
3.    The method of claim 2, wherein servicing the first request comprises:
executing  a second operation specified in the first micro object; and
executing a third operation specified in the second micro object.
4. The method of claim 3 wherein the first operation comprises redacting at least a portion of content in the managed object.
5.    The method of claim 4, wherein the second operation comprises redacting at least a portion of content in the object, and wherein the third operation comprises attaching an information rights management (IRM) module to the first modified object.
5. The method of claim 2, wherein at least one of the context aware objects defines an operation for moving the managed object from a source cloud system to a target cloud system.
5.    The method of claim 4, wherein the second operation comprises redacting at least a portion of content in the object, and wherein the third operation comprises attaching an information rights management (IRM) module to the first modified object.
6. The method of claim 1, wherein servicing the request comprises executing the code for the operation to perform the operation based on the context of the request satisfying the context condition.
6.    The method of claim 1,
wherein the first micro object comprises executable code for the first operation;
wherein servicing the first request comprises: obtaining a context of the first request;
obtaining the context condition specified in the first micro object; determining that the context of the first request matches the context condition; based on the determination that the context of the first request matches the
context condition, performing the first operation specified in the first micro object.
	
7. The method of claim 6, wherein performing the operation comprises modifying at least a portion of the managed object to obtain a modified object, wherein servicing the request comprises performing the action on the modified object.
7.    The    method    of    claim    6,    wherein    performing    the    first
operation comprises modifying at least a portion of the object to obtain a modified object, wherein servicing the first request comprises performing the action on the modified object.
8. The method of claim 6, wherein performing the operation comprises:
determining that a first user that issued the request is not authorized to perform the action on the managed object; and

based on the determination preventing the action from being performed on the managed object.
8.    The    method    of    claim    6,    wherein    performing    the    first
operation comprises:
determining that a user that issued the first request is not authorized to perform the action on the object; and
based on the determination that a user that issued the first request is not authorized to perform the    action on the    object, preventing the action from being performed    on the object.
9. The method of claim 8, wherein performing the operation further comprises notifying a second user that the first user is attempting to perform the action on the managed object.
9.    The    method    of    claim    8,    wherein    performing the first operation further comprises at least one selected from a group consisting of generating an audit record and notifying a second user that the user is attempting to perform the action on the object.
10. The method of claim 1, wherein the context for the request is based, at least in part, on the managed object, the action, and a user associated with the request.
10.  The method of claim 6, wherein the context for the first request is based, at least in part, on the object, the action, and a user associated with the first request.
11. The method of claim 1, wherein the context for the request is based, at least in part, on an object type of the managed object.
11.    The method of claim 6, wherein the context for the first request is based, at least in part, on an object type of the object.
12. The method of claim 1, wherein the context for the request is based, at least in part, on the action.
12.     The method of claim 6, wherein the context for the first request is based, at least in part, on the action.
13. The method of claim 1, wherein the action is one selected from a group consisting of a read, write, modify, delete, send, and move.
13.    The method of claim 1, wherein the action is one selected from a group consisting of a read, write, modify, delete, send, and move.
14. A non-transitory computer readable medium comprising computer readable program code executable to perform a method comprising:



receiving, from a requesting entity, a request to perform an action on a managed object of a content management system;

obtaining the managed object from a content repository based on the request;

determining that the managed object is associated with a context aware object stored in the content repository, the context aware object comprising:

an operation comprising executable code including context instructions for the managed object and to be executed by the content management system when servicing the request, and a context condition that specifies the context in which the operation is to be executed by the content management system;
determining whether the context condition of the context aware object is satisfied:

if the context condition of the context aware object is satisfied, servicing the request using the executable code of the context aware object; and

if the context condition of the context aware object is not satisfied, servicing the request without using the executable code of the context aware object.
14.    A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for controlling servicing of requests, the method comprising:
receiving, at a content management system, from a first requesting entity, a first request to perform an action on an object managed by the content management system;
obtaining the object associated with the first request from a content repository coupled to the content management system;
determining that the object is associated with a first micro object comprising context conditions for controlling servicing of requests, wherein the first micro object is stored in the content repository;
servicing the first request using the first micro object, the servicing of the first request comprising performing a first operation specified in the first micro-object;
receiving, from a second requesting entity, a second request to perform the action on the
object; and
controlling servicing of the second request using the first micro object,
wherein controlling servicing of the second request using the first micro object comprises:
obtaining a context of the second request:
obtaining a context condition specified in the first micro object:
determining that the context of the second request does not match the obtained
context condition; and
based on the determination that the context of the second request does not match
the obtained context condition, not performing the first operation specified in the first
micro object and performing the action on the object.
15. The non-transitory computer readable medium of claim 14, the method further comprising:
determining that the managed object is associated with an additional context aware object, wherein the additional context aware object is stored in the content repository, and
wherein servicing the request comprises using the context aware objects.
15.    The non-transitory computer readable medium of claim 14, the method further comprising:
determining that the object is associated with a second micro object, wherein the second micro object is stored in the content repository,
wherein servicing the first request comprises using the first micro object and the second micro object.
16. The non-transitory computer readable medium of claim 15, wherein at least one of the context aware objects defines an operation for moving the managed object from a source cloud system to a target cloud system.
16.    The non-transitory computer readable medium of claim 15, wherein servicing the first request comprises:
executing a second operation specified in the first micro object; and
executing a second third operation specified in the second micro object.
17. The non-transitory computer readable medium of claim 14, wherein servicing the request comprises, executing the code for the operation to perform the operation based on the context of the request satisfying the context condition.
18. The system of claim 17,
wherein the first micro object comprises executable code for the first operation;
wherein servicing the first request comprises: obtaining a context of the first request; obtaining the context condition specified in the micro object; determining that the context of the first request matches the second context condition; and
based on the determination that the context of the first request matches the second context condition, performing the second operation specified in the first micro object.
18. The non-transitory computer readable medium of claim 14, wherein performing the operation comprises modifying at least a portion of the managed object to obtain a modified object, wherein servicing the request comprises performing the action on the modified object.
16.    The non-transitory computer readable medium of claim 15, wherein servicing the first request comprises:
executing a second operation specified in the first micro object; and

executing a second third operation specified in the second micro object.
19. A system, comprising: 

a processor; 
a non-transitory computer readable medium; a content repository storing a managed object and a context aware object;
a content management system coupled to the content repository; and stored instructions translatable by the processor to: 
receive, from a requesting entity, a request to perform an action on the managed object; obtain the managed object from the content repository based on the request; determine that the managed object is associated with the context aware object, the context aware object comprising: 
an operation comprising executable code including context instructions for the managed object and to be executed by the content management system when servicing the request, and a context condition that specifies the context in which the operation is to be executed by the content management system; determine whether the context condition of the context aware object is satisfied; if the context condition of the context aware object is satisfied, service the request using the executable code of the context aware object; and if the context condition of the context aware object is not satisfied, service the request without using the executable code of the context aware object.
17.    A system for controlling servicing of requests, the system comprising:
a content repository that includes a storage device storing an object and a first micro object;
a content management system coupled to the content repository, the content management system including a memory and a device processor coupled to the memory, and programmed to:
receive a first request to perform an action on the object; obtain the object associated with the first request from the content repository; 
determine that the object is associated with the first micro object, wherein the first micro object is stored in the content repository, the first micro object comprising context conditions for controlling servicing of requests;

service the first request using the first micro object;
receive, from a second requesting entity, a second request to perform the action on the object; and
control servicing of the second request using the first micro object,
wherein controlling servicing of the second request using the first micro object comprises:
obtaining a context of the second request;
obtaining a context condition specified in the first micro object;
determining that the context of the second request does not match the obtained context condition; and
based on the determination that the context of the second request does not match the obtained context condition, not performing a first operation specified in the first micro object and performing the action on the object.
20. The system of claim 19, wherein the content management system is further programmed to execute the executable code to perform the operation specified in the context aware object.
18. The system of claim 17,
wherein the first micro object comprises executable code for the first operation;

wherein servicing the first request comprises: obtaining a context of the first request; obtaining the context condition specified in the micro object; determining that the context of the first request matches the second context condition; and
based on the determination that the context of the first request matches the second context condition, performing the second operation specified in the first micro object.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152